DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9-10, 12-14, 18, 30, 34, 36, 38-39, 42-45 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims and drawings filed 8/5/2021.
Applicant’s arguments regarding drawing objections have been fully considered and are persuasive due to the amendments to the drawings; the objections are withdrawn.
Applicant’s arguments regarding specification objections have been fully considered and are persuasive due to the amendments to the drawings; the objections are withdrawn.
Applicant’s arguments regarding claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims, the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the arguments, amendments, and Examiner’s Amendments such that the claims amount to significantly more than or a practical application of the identified exception(s); the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive in view of the amendments to the claims; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Metzenthin on 9/13/2021.

The application has been amended as follows: 
The claims are amended as follows:



a user interface having a display and a receiving means for receiving input from the user;
an accelerometer adapted to be worn by the user and configured to detect movement,
at least one memory configured to store an alertness model and data associated with the user; and
a processor in electrical communication with said user interface, said accelerometer, and said at least one memory; said processor configured to
receive a signal from said accelerometer to monitor a level of activity of the user,
convert the signal from said accelerometer into sleep-wake data representing whether the user is asleep or awake based on the level of activity,
store the sleep-wake data obtained from the signal in said at least one memory,
when caffeine consumption information is received from said receiving means, store the caffeine consumption information in said at least one memory as a caffeine consumption data,
determine a cognitive level for the user with the alertness model based on the stored sleep-wake data and the stored caffeine consumption data, [[and]]
display the cognitive level on said display to the user,
upon request, a predetermined schedule, when activity is detected or a combination of these, perform a response time test with said processor and said user interface by
displaying a visual cue on said display,
receiving a user response to the visual cue through said receiving means,
calculating a response time, and
repeating said displaying, receiving and calculating a plurality of times to determine a tested cognitive level;
determine an offset between the model-determined cognitive level and the tested cognitive level;
adjust at least one parameter weight in the alertness model based on the determined offset to individualize the alertness model for a sleep-loss phenotype of the user; and
wherein the processor will initiate the response time test at least once every four hours of the user being awake during model individualization; and
wherein the alertness model includes
a homeostatic component having a sleep debt lower asymptote that varies based on a sleep debt for the user and a sleep debt upper asymptote, the homeostatic component increases exponentially with time awake and decreases exponentially with sleep time to a basal value, the homeostatic component uses the sleep-wake data;
a circadian component with an adjustable circadian amplitude; and
a caffeine component that provides a multiplicative impact on a sum of the homeostatic component and the circadian component, the caffeine component uses caffeine consumption data present in said at least one memory at distinct dosage times to provide an exponential decay of the caffeine consumption over time, the caffeine component is equal to 1 prior to a first time of distinct caffeine consumption data, and
the user is able to act on the displayed cognitive level to address any fatigue and/or impairment as represented by the displayed cognitive level by adjusting a sleep schedule and/or caffeine consumption.

2.	(Cancelled)

3.	(Currently Amended) The system according to claim [[2]]1, wherein said processor uses a Bayesian model and a plurality of offsets to improve the alertness model fit to the user.

4.	(Currently Amended) A system comprising:
the system adapted to be worn by the user according to claim [[2]]1; and 
a server, and
wherein said processor transmits the at least one alertness model parameter weight to said server;
said server capable of electrical communication with said processor, said server configured to 
receive at least one alertness model parameter weight from said processor,
store the received at least one alertness model parameter weight in a database associated with the user of said worn system 
provide a planning interface to model different timing and amounts of sleep and caffeine consumption to provide a forecast for future cognitive levels or a regression for past cognitive levels for the user associated with the at least one alertness model parameter weight.

 is configured to receive projected sleep time and/or caffeine consumption for the user and project a future cognitive level using the projected sleep time and/or caffeine consumption for the user.

12.	(Currently Amended) The system according to claim [[2]]1, wherein said alertness model includes
Pc(t) = (S(t) + κC(t)) * gPD(t,c)
where S(t) represents the homeostatic component, C(t) represents the circadian component, and gPD(t,c) represents the caffeine component and where 
            
                C
                
                    
                        t
                    
                
                =
                 
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            5
                        
                    
                    
                        
                            
                                a
                            
                            
                                i
                            
                        
                        s
                        i
                        n
                        
                            
                                i
                                
                                    
                                        2
                                        π
                                    
                                    
                                        τ
                                    
                                
                                
                                    
                                        t
                                        +
                                        ∅
                                    
                                
                            
                        
                    
                
            
        	

where i represents harmonics, a1 = 0.97, a2 = 0.22, a3 = 0.07, a4 = 0.03, and a5 = 0.001,             
                τ
            
         denotes a period of a circadian oscillator, κ represents a circadian amplitude, and Φ denotes a circadian phase, and

    PNG
    media_image1.png
    75
    432
    media_image1.png
    Greyscale

during wakefulness
during sleep

where U and L denote the sleep debt upper asymptote and the sleep debt lower asymptote of process S, respectively, τw and τs denote time constants, and τLA denotes the time constant of an exponential decay of an effect of sleep history on cognitive performance, where

    PNG
    media_image2.png
    51
    335
    media_image2.png
    Greyscale

during wakefulness
during sleep


where

    PNG
    media_image3.png
    55
    429
    media_image3.png
    Greyscale
  for t ≥ t0	
Mc = M0 . c and 
    PNG
    media_image4.png
    24
    121
    media_image4.png
    Greyscale

where Mc and kc denote an amplitude factor and an elimination rate for a caffeine dose c administered at time t0, M0, k0, z, and ka denote an amplitude slope, a basal elimination rate, a decay constant, and an absorption rate. 

13.	(Currently Amended) The system according to claim [[2]]1, wherein said alertness model includes
Pc(t) = (S(t) + κC(t)) * gPD(t,c)	
where S(t) represents the homeostatic component, C(t) represents the circadian component, and gPD(t,c) represents the caffeine component and where 
            
                C
                
                    
                        t
                    
                
                =
                 
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            5
                        
                    
                    
                        
                            
                                a
                            
                            
                                i
                            
                        
                        s
                        i
                        n
                        
                            
                                i
                                
                                    
                                        2
                                        π
                                    
                                    
                                        τ
                                    
                                
                                
                                    
                                        t
                                        +
                                        ∅
                                    
                                
                            
                        
                    
                
            
        	
where i represents harmonics, a1 = 0.97, a2 = 0.22, a3 = 0.07, a4 = 0.03, and a5 = 0.001,             
                τ
            
         denotes a period of a circadian oscillator, κ represents a circadian amplitude, and Φ denotes a circadian phase, and

    PNG
    media_image1.png
    75
    432
    media_image1.png
    Greyscale

during wakefulness
during sleep


where U and L denote the sleep debt upper asymptote and the sleep debt lower asymptote of process S, respectively, τw and τs denote the time constants, and τLA denotes the time constant of an exponential decay of an effect of sleep history on cognitive performance, where

    PNG
    media_image5.png
    51
    341
    media_image5.png
    Greyscale

during wakefulness
during sleep


where

    PNG
    media_image3.png
    55
    429
    media_image3.png
    Greyscale
  for t ≥ t0	
Mc = M0 . c and 
    PNG
    media_image4.png
    24
    121
    media_image4.png
    Greyscale

where Mc and kc denote an amplitude factor and an elimination rate for a caffeine dose c administered at time t0, M0, k0, z, and ka denote an amplitude slope, a basal elimination rate, a decay constant, and an absorption rate; and
wherein parameter weights for τw, τs, φ, κ, and τLA are adjustable.

14.	(Currently Amended) The system according to claim [[2]]1, wherein said receiving means is configured to receive a future time from the user, and
said processor configured to project the cognitive level at the future time where the user is projected to be awake between now and the future time and where the user is projected as maintaining recent sleep patterns between now and the future time where recent sleep patterns are based on stored activity data.

30.	(Currently Amended) A system comprising:
a plurality of computing devices where each computing device is assigned to a user, each of said computing devices having
a user interface having a display and receiving means for receiving input from the user;
an accelerometer adapted to be worn by the user and configured to detect movement;

a communications module; and
a processor in electrical communication with said user interface, said accelerometer, said communications module, and said at least one memory; said processor configured to
receive a signal from said accelerometer to monitor a level of activity of the user,
convert the signal from said accelerometer into sleep-wake data representing whether the user is asleep or awake based on the level of activity,
store the sleep-wake data obtained from the signal in said at least one memory,
when caffeine consumption information is received from said receiving means, store the caffeine consumption information in said at least one memory as caffeine consumption data,
determine a cognitive level for the user with the alertness model based on the stored sleep-wake data and the stored caffeine consumption data, and
display the cognitive level on said display,
upon request, a predetermined schedule, when activity is detected or a combination of these, perform a response time test with said processor and said user interface by
displaying a visual cue on said display,
receiving a user response to the visual cue through said receiving means,
calculating a response time, and
repeating said displaying, receiving and calculating a plurality of times to determine a tested cognitive level;
determine an offset between the model-determined cognitive level and the tested cognitive level;
adjust at least one parameter weight in the alertness model based on the determined offset to individualize the alertness model for a sleep-loss phenotype of the user; and
wherein the processor will initiate the response time test at least once every four hours of the user being awake during model individualization; and
a server capable of communication with each of said plurality of computing devices, said server configured to 
receive alertness model weights from said processors through said respective communications modules,
store received alertness model weights in a database associated with the user associated with said computing device that sent the alertness model weights, and
provide a planning interface to model different timing and amounts of sleep and caffeine consumption to provide a forecast for future cognitive levels or a regression for past cognitive levels for the user associated with the alertness model weights; and
wherein the alertness model includes
a homeostatic component having a sleep debt lower asymptote that varies based on a sleep debt for the user and a sleep debt upper asymptote, the homeostatic component increases exponentially with time awake and decreases exponentially with sleep time to a basal value, the homeostatic component uses the sleep-wake data;

a caffeine component that provides a multiplicative impact on a sum of the homeostatic component and the circadian component, the caffeine component uses caffeine consumption data present in said at least one memory at distinct dosage times to provide an exponential decay of the caffeine consumption over time, the caffeine component is equal to 1 prior to a first time of distinct caffeine consumption data is present in said at least one memory, and
the user is able to act on the displayed cognitive level to address any fatigue and/or impairment as represented by the displayed cognitive level.

38.	(Currently Amended) A method for determining a cognitive state of an individual using a computing device having a processor, a memory, an accelerometer, a display, and a receiving means for receiving input from the individual about the individual including caffeine consumption, the method comprising:
receiving a signal from the accelerometer configured to monitor a level of activity of the individual,
converting the signal from said accelerometer into sleep-wake data representing whether the individual is asleep or awake based on the level of activity,
storing the sleep-wake data obtained from the signal in the memory,
storing a caffeine consumption information in the memory as caffeine consumption data as caffeine consumption information is received from the receiving means,
determining a cognitive level for the individual with an alertness model based on the stored data including the sleep-wake data and caffeine consumption data, and

wherein the alertness model includes
a homeostatic component having a sleep debt lower asymptote that varies based on a sleep debt for the individual and a sleep debt upper asymptote, the homeostatic component increases exponentially with time awake and decreases exponentially with sleep time to a basal value, the homeostatic component uses the sleep-wake data;
a circadian component with an adjustable circadian amplitude; and
a caffeine component that provides a multiplicative impact on a sum of the homeostatic component and the circadian component, the caffeine component uses caffeine consumption data present in the memory at distinct dosage times to provide an exponential decay of the caffeine consumption over time, the caffeine component is equal to 1 prior to a first time of distinct caffeine consumption data is present in the memory, and
[[the]]a user and/or the individual acts on the displayed cognitive level to address any fatigue and/or impairment of the individual as represented by the displayed cognitive level.

42.	(Currently Amended) The method according to claim 38, further comprising providing a future cognitive level by using a sleep history provided by [[a]]the user or the individual, a projected sleep history based on recent sleeping patterns such that an average bedtime and an average wake time are used to determine when sleep will occur, and/or assumption that no sleep will occur between a current time and a time for the future cognitive level.

45.	(Cancelled)

Reasons for Allowance
Claims 1, 3-4, 9-10, 12-14, 18, 30, 34, 36, 38-39, 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to teach, suggest, or reasonably make obvious the claimed features, as a whole, with emphasis in the combined processing which included specific features of the alertness model for the system/method and how such specifically claimed processing functions with caffeine and with caffeine not present. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791